DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-8, 10-11, 14, 17-19, 21-22, 58, 63, 66, and 85-86 are pending.
	In the previous office action, claims 5-8, 10-11, 14, 17-19, and 21-22 were objected to because a multiple dependent claim should refer to other claims in the alternative only.  Claims 5, 10, and 19-22 were rejected under 35 U.S.C. 112(b) as being indefinite because they depended from claim 4, which is cancelled.
	In a phone call on March 28, 2022, Applicant’s representative pointed out that these issues had been corrected in a preliminary amendment.  The examiner reviewed the claims and agrees with Applicant.  The examiner previously misread the claims.
	The objection to claims 5-8, 10-11, 14, 17-19, and 21-22 and the rejection of claims 5, 10, and 19-22 under 35 U.S.C. 112(b) are withdrawn.  No rejections or objections remain, so the application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623